DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 7/19/2022.  Claims 1-4 and 6-18 are now pending in the present application.  Claim 5 has been canceled by the Applicant.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Michael Monaco on 8/12/2022.

The application has been amended as follows (only amended claims shown):

6. (Currently Amended) The communication control apparatus according to claim 1,



wherein, when the interference quantity given to the first wireless system by the new second wireless system exceeds the largest applied interference quantity among the applied interference quantities of the second wireless systems currently defined as the systems to be forcibly stopped, the second determination circuit determines that the new second wireless system does not satisfy the prescribed additional condition.

7. (Currently Amended) The communication control apparatus according to claim 1,

wherein, when the new second wireless system is not a wireless system of a low-output class with an output smaller than a prescribed output, the second determination circuit determines that the new second wireless system does not satisfy the prescribed additional condition.

8. (Currently Amended) The communication control apparatus according to claim 1,

wherein, when the new second wireless system is not a wireless system placed indoors, the second determination circuit determines that the new second wireless system does not satisfy the prescribed additional condition.
Allowable Subject Matter
Claims 1-4 and 6-18 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claim 1, the best prior art found during the prosecution of the present application, MacMullan et al. (U.S. Patent Application Publication No. 2018/0242165 A1) (hereinafter MacMullan) and Mitola III et al. (U.S. Patent Application Publication No. 2015/0245374 A1) (hereinafter Mitola), fails to disclose, teach, or suggest the limitations of wherein the second determination unit does not define the new second wireless system as the system to be forcibly stopped for the first wireless system in a case where an interference quantity given to the first wireless system by the new second wireless system is equal to or less than a residual interference margin of the first wireless system, and defines the new second wireless system as the system to be forcibly stopped for the first wireless system in other cases  in combination with and in the context of all of the other limitations in claim 1.
Considering claim 18, the best prior art found during the prosecution of the present application, MacMullan and Mitola, fails to disclose, teach, or suggest the limitations of not defining the new second wireless system as the system to be forcibly stopped for the first wireless system in a case where an interference quantity given to the first ,wireless system by the new second wireless system is equal to or less than a residual interference margin of the first wireless system; and defining the new second wireless system as the system to be forcibly stopped for the first wireless system in other cases in combination with and in the context of all of the other limitations in claim 18.
Claims 2-4 and 6-17 are also allowed by virtue of their dependency on claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642